UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934.FOR THE TRANSITION PERIOD FROM to. Commission File Number 000-12817 SONA MOBILE HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware 95-3087593 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 245 Park Avenue, New York, New York, 10167 (Address of principal executive office) (888) 306-7662 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Number of shares Common Stock, $0.01 par value, outstanding at November 10, 2008: SONA MOBILE HOLDINGS CORP. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2008 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 4 Consolidated Balance Sheet – September 30, 2008 (unaudited) and December 31, 2007 4 Consolidated Statements of Operations and Comprehensive Loss for the three-month and nine-month periods ended September 30, 2008 and 2007 (unaudited) 5 Consolidated Statements of Cash Flows for the nine-month periods ended September 30, 2008 and 2007 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 37 Item 4. Controls and Procedures 37 PART II – OTHER INFORMATION 38 Item 6. Exhibits 38 SIGNATURES 39 2 FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” regarding the plans and objectives of management for future operations and market trends and expectations.The words “expect,” “believe,” “plan,” “intend,” “estimate,” “anticipate,” “propose,” “seek,” and similar words and variations thereof, when used, are intended to specifically identify forward-looking statements.Such statements involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements.The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties, including but not limited to those set forth in our Annual Report on Form 10-KSB as filed on March 31, 2008 and in each of our Registration Statements on Form S-1, as amended, and filed with the SEC on April 1, 2008.Our plans and objectives are based, in part, on assumptions involving the continued expansion of our business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive, and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, we cannot assure you that the forward-looking statements included in this report will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof. We do not undertake any obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. The terms the “Company,” “Sona,” “we,” “our,” “us,” and derivatives thereof, as used herein refer to Sona Mobile Holdings Corp., a Delaware corporation, and its subsidiaries and its predecessor, Sona Mobile, Inc., a Washington corporation. 3 PART I FINANCIAL INFORMATION Item 1. Financial Statements Sona Mobile Holdings Corp. And Subsidiaries Consolidated Balance Sheet September 30, 2008 December 31, 2007 (unaudited) (audited) Assets Current: Cash and cash equivalents $ 1,617,560 $ 2,367,026 Accounts receivable (net of allowance for doubtful accounts of $34,988 and $52,175) 11,632 119,652 Tax credits receivable − 51,220 Prepaid expenses & deposits 68,768 98,415 Total current assets 1,697,960 2,636,313 Property and equipment: Computer equipment 231,289 192,248 Furniture and equipment 90,141 85,603 Less: accumulated depreciation (221,597 ) (116,094 ) Total property and equipment 99,833 161,757 Software development costs (Note 3(h)) − 471,988 Debt issuance costs, net (Note 11) 234,133 315,179 Total Assets $ 2,031,926 $ 3,585,237 Liabilities and Stockholders' Equity Current: Accounts payable $ 172,278 $ 316,473 Accrued liabilities & payroll (Note 9) 368,137 510,921 Deferred revenue (Note 10) 2,544,805 55,795 Total current liabilities 3,085,220 883,189 Long-term portion of deferred revenue (Note 10) 97,500 − Note payable (Note 13) 471,750 − Long term convertible debt, net (Note 11) 2,506,514 2,335,034 Total Liabilities 6,160,984 3,218,223 Stockholders’ equity: Preferred Stock – 2,000,000 shares authorized, par value $.01 per share – no shares issued and outstanding − − Common Stock – 120,000,000 shares authorized, par value $.01 per share –58,162,452 and 57,832,857 shares issued and outstanding respectively 581,625 578,328 Additional paid-in capital 17,822,466 17,570,902 Common Stock purchase warrants 3,925,661 3,925,661 Unamortized stock based compensation − (5,833 ) Accumulated other comprehensive (loss) (55,733 ) (64,110 ) Accumulated deficit (26,403,077 ) (21,637,934 ) Total stockholders’ equity (4,129,058 ) 367,014 Total Liabilities and Stockholders' Equity $ 2,031,926 $ 3,585,237 See accompanying notes to consolidated financial statements. 4 Item 1.Financial Statements (Continued) Sona Mobile Holdings Corp. and Subsidiaries Consolidated Statements of Operations and Comprehensive Loss Three months ended September 30 Nine months ended September 30 2008 2007 2008 2007 (unaudited) (unaudited) (unaudited) (unaudited) Net Revenue $ 31,399 $ 433,300 $ 312,381 $ 848,609 Operating expenses Depreciation and amortization 86,494 17,996 231,779 46,003 General and administrative expenses 322,514 501,024 1,456,277 1,742,747 Professional fees 8,099 263,483 381,867 889,274 Development expenses 556,920 574,965 1,688,192 1,492,142 Selling and marketing expenses 123,289 207,647 530,117 853,610 Total operating expenses 1,097,316 1,565,115 4,288,232 5,023,776 Operating loss (1,065,917 ) (1,131,815 ) (3,975,851 ) (4,175,167 ) Interest income 2,852 21,554 18,510 116,549 Interest expense (130,155 ) − (364,475 ) (464 ) Other income and expense(Note 16) (3,670 ) (7,810 ) (443,328 ) (17,441 ) Net loss $ (1,196,890 ) $ (1,118,071 ) $ (4,765,144 ) $ (4,076,523 ) Foreign currency translation adjustment 3,280 (13,532 ) 8,377 (38,377 ) Comprehensive loss $ (1,193,610 ) $ (1,131,603 ) $ (4,756,767 ) $ (4,114,900 ) Net loss per share of common stock – basic and diluted $ (0.02 ) $ (0.02 ) $ (0.08 ) $ (0.07 ) Weighted average number of shares of common stock outstanding – basic and diluted(Note 6) 58,061,001 57,830,900 57,919,127 57,806,642 See accompanying notes to consolidated financial statements. 5 Item 1.Consolidated Financial Statements (Continued) Sona Mobile Holdings Corp. and Subsidiaries Consolidated Statements of Cash Flows Nine months ended September 30, 2008 (unaudited) 2007 (unaudited) Cash provided by (used in): Operating activities Net loss $ (4,765,144 ) $ (4,076,523 ) Adjustments for: Depreciation and amortization 231,779 46,003 Loss on disposal of fixed assets − 5,171 Write-down of software development costs 432,656 − Amortization of debt discount charged to interest expense 171,480 − Amortization of restricted stock-based compensation 47,833 38,046 Stock based compensation 212,860 228,350 Changes in non-cash working capital assets and liabilities: Accounts receivable, net 108,020 28,082 Tax credit receivable 51,220 (7,469 ) Prepaid expenses & deposits 29,647 7,823 Accounts payable (144,194 ) 90,522 Accrued liabilities & payroll (142,784 ) 105,321 Deferred revenue 2,586,510 (235,037 ) Net cash used in operating activities (1,180,117 ) (3,769,711 ) Investing activities Software development costs − (471,988 ) Acquisition of property & equipment (43,579 ) (99,419 ) Net cash used in investing activities (43,579 ) (571,407 ) Financing activities Proceeds from note payable, net 471,750 − Net cash provided by financing activities 471,750 − Effect of exchange rate changes on cash & cash equivalents 2,480 (34,218 ) Change in cash& cash equivalents during the period (749,466 ) (4,375,336 ) Cash & cash equivalents, beginning of period 2,367,026 5,682,162 Cash & cash equivalents, end of period $ 1,617,560 $ 1,306,826 There was $142,000 paid in interest and $0 paid in taxes during the nine months ended
